Case 1:20-cv-01016-SOH-BAB Document 3                 Filed 04/21/20 Page 1 of 1 PageID #: 31



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KWASI MCKINNEY                                                                         PLAINTIFF
ADC #137065

v.                                Case No. 4:20-cv-00420-KGB

TENNILLE GILREATH, Deputy
Prosecuting Attorney, 13th Judicial District,
and JOSH Q. HURST, Hurst Law Firm                                                    DEFENDANTS

                                              ORDER

       Plaintiff Kwasi McKinney filed in this district a pro se complaint pursuant to 42 U.S.C. §

1983 (Dkt. No. 2). Mr. McKinney sued Tennille Gilreath, a prosecuting attorney in El Dorado,

Arkansas, and the Hurst Law Firm, located in Hot Springs, Arkansas, alleging the violation of his

rights under the Fourteenth Amendment (Id.). From the facts alleged and defendants named, it

appears that venue properly lies in the Western District of Arkansas. 28 U.S.C. § 1391(b).

Accordingly, the Court finds that the interests of justice would best be served by transferring this

case to the United States District Court for the Western District of Arkansas. 28 U.S.C. § 1406(a).

       It is therefore ordered that the Clerk of the Court is directed to transfer immediately Mr.

McKinney’s entire case file to the United States District Court for the Western District of

Arkansas.

       It is so ordered, this the 21st day of April, 2020.



                                                      Kristine G. Baker
                                                      United States District Judge
